DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed February 12, 2021. Claims 1-3, 5-7, and 9-20 are pending, claims 1, 14, 17, 19 and 20 were amended by applicant, claim 4 was cancelled, and no claims were added in the amendment. Claim 8 was previously cancelled in the amendment filed October 21, 2020.

Response to Amendment
The amendment filed February 12, 2021 has been entered.
The previous objection to claim 4 has been withdrawn in view of the cancellation of that claim.
The previous rejections of claims 1-3, 5-7 and 9-13 under 35 U.S.C. 103 are withdrawn in view of the February 12, 2021 amendment to claim 1.

Response to Arguments
Applicant's arguments filed February 12, 2021 with respect to the objection to claim 4 have been fully considered are persuasive. As noted above, the cancellation of claim 4 has rendered the objection to this claim moot.
Applicant's arguments filed February 12, 2021 with respect to the rejections of claims 1-3, 5-7, and 9-20 under 35 U.S.C. 103 have been fully considered are and 
As indicated in the previous office action, dependent claim 4 was objected to as being dependent upon a rejected base claim (i.e., claim 1), but would have been allowable if rewritten in independent form including all of the limitations of the base claim. Instead, as noted in applicant’s remarks, “independent claim 1 has been amended herein to incorporate the subject matter of allowable claim 4 (now cancelled)” (applicant’s remarks, page 7). As such, applicant’s arguments regarding amended claim 1 and its dependent claims, claims 2, 3, 5-7 and 9-13, i.e.: “independent claim 1 has been amended herein to incorporate the subject matter of allowable claim 4 (now cancelled), without prejudice. Accordingly, the rejection of independent claim 1 is moot. Applicant respectfully requests that independent claim 1, and claims 2, 3, 5-7, and 9-13 that depend therefrom, be allowed” (applicant’s remarks, page 7) are persuasive. 
Applicant's arguments filed February 12, 2021 with respect to the rejections of claims 14-20 under 35 U.S.C. 103 have been carefully and fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 discussed below.
	With reference to amended claim 14, Applicant states “Independent claim 14 now recites, in relevant part, "a first hidden layer comprising a plurality of old first hidden layer nodes and at least one new first hidden layer node; a second hidden layer, subsequent to the first hidden layer, comprising a plurality of old second hidden layer nodes and at least one new second hidden layer node ... wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer." (applicant’s remarks, page 8, emphasis in original).
	With continued reference to amended independent claim 14, applicant asserts “Choi does not disclose, teach, or even suggest selectively not connecting new nodes that were added to a first hidden layer to old (existing) nodes in a second hidden layer.” Id. Applicant then states “Choi discloses that the new nodes added to one of the hidden layers (e.g., the second hidden layer) are connected to the old (existing) nodes in the subsequent hidden layer (e.g., the third hidden layer)” before concluding that “Choi fails to disclose, teach, or even suggest, among other things, an artificial neural network trained by epigenetic neurogenesis to perform an old task and a new task ‘wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer,’ as recited in
amended independent claim 14.” (applicant’s remarks, pages 9-10). 
Applicant then concludes by generally alleging that “neither Yoon nor Choi, whether taken alone or in combination, disclose, teach, or even suggest at least the abovementioned features of independent claim 14, and there is no apparent reason why a person having ordinary skill in the art at the time of the invention would have, upon reviewing the cited references as a whole, combined or modified their disclosures in such a way as to arrive at the claimed features of independent claim 14.” (applicant’s remarks, page 10).
Accordingly, applicant appears to argue that the above-noted claim limitations that were amended in independent claim 14 in the amendment filed on February 12, 
In particular, regarding the “wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer” limitation recited in amended claim 14, the examiner points to paragraphs 34, 80 and 90-91 of Choi which disclose that “The adding [of a new hidden layer node] may involve connecting the new node to nodes included in a layer preceding the hidden layer including the selected node” [i.e., selectively connecting new nodes], a “neural network that includes a first hidden layer, a second hidden layer, and a third hidden layer”, “In operation 220, a new node is generated. The new node may be generated in a layer to which the node selected in operation 210” [i.e., the new first hidden layer node of the first hidden layer] and “the new node may be connected to nodes included in the first hidden layer and nodes included in the third hidden layer [i.e., selectively connecting, or not connecting the first additional/new node of the hidden layer to existing/old nodes in the second hidden layer]. 
Regarding the above-noted limitation of claim 14, the examiner additionally points to FIGs. 2.4 and 2.5 of Martin, which depict a neural network where nodes of hidden layer #1 are not connected to all of the plurality of existing/old nodes of hidden 

As further detailed below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Martin with Choi in view of Yoon to provide a model that extends methods developed previously for modeling and controlling the collective movements of groups of agents in order to serve as the basis for self-assembly or ‘growth’ of neural networks by endowing the network 
Additionally, as discussed in detail below, the combination of Choi, Yoon and Martin (i.e., Choi in view of Yoon and further in view of Martin) teaches the limitations of amended independent claim 14 and its dependent claims, claims 15-20. 
Further, as discussed in the previous Office Action and below, regarding the “artificial neural network trained by epigenetic neurogenesis to perform an old task and a new task” limitation recited in the preamble of claim 14, the plain meaning of “epigenetic” is the successive differentiation of undifferentiated cells in an embryo, or the process by which the expression of genetic information is modified on a molecular level without a change to the DNA sequence. See https://www.dictionary.com/browse/epigenetic. Further, the plain meaning of “neurogenesis” is formation of nervous tissue. See https://www.dictionary.com/browse/ neurogenesis. Therefore, neurogenesis, under the broadest reasonable interpretation (BRI), is the formation or creation of new neurons, and epigenetic, under the BRI, is a genetic modification or genetic shift due to learned experiences. Thus, for examination purposes, the examiner is interpreting the term “An artificial neural network trained by epigenetic neurogenesis to perform an old task and a new task” as training the artificial neural network to perform an old task and a new task by to add new neurons/nodes 

Allowable Subject Matter
Claims 1-3, 5-7 and 9-13 are allowed.  As discussed above and noted in applicant’s remarks (see, applicant’s remarks, page 7), the allowable subject matter from now-cancelled claim 4 has been incorporated into claim 1. As such, claim 1, and claims 2, 3, 5-7 and 9-13, which each depend directly or indirectly from claim 1, are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (U.S. Patent Application Pub. No. 2016/015504 A1, hereinafter “Choi”) in view of non-patent literature Yoon et al. ("Lifelong learning with dynamically expandable networks." arXiv preprint arXiv:1708.01547 (11 June 2018): 1-11, hereinafter “Yoon”) further in view of non-patent literature Martin ("Adapting Swarm Intelligence for the Self-Assembly and Optimization of Networks”, Diss. 2011: i-218, hereinafter “Martin”). The applied Martin reference has a common author/inventor with the instant application. Based upon . 
Regarding claim 14, Choi discloses the invention as claimed including an artificial neural network trained by epigenetic neurogenesis to perform an old task and a new task (as indicated above, “[a]n artificial neural network trained by epigenetic neurogenesis to perform an old task and a new task”, under the BRI, is training any artificial neural network to perform tasks by adding new neurons/nodes and genetic shift/change due to learned experiences from the tasks) (see, e.g., paragraphs 26, 71 and 126, “training the neural network”, “neural network 100 may also be referred to as an artificial neural network”, “the performance of the neural network trained up to data … the neural network may be required to increase a performance of a task assigned to the neural network” [i.e., trained to perform assigned tasks]), the artificial neural network comprising:
an input layer comprising a plurality of input layer nodes (see, e.g., paragraphs 29-30 and 77-78, “neural network including an input layer”, “a plurality of nodes … in the input layer”, “Nodes included in the input layer 110 may be referred to as input nodes”, “input nodes included in the input layer 110”);
a first hidden layer comprising a plurality of old first hidden layer nodes and at least one new first hidden layer node (see, e.g., paragraphs 78, 80 and 82, “hidden nodes included in the hidden layer 120” [i.e., existing, old hidden nodes in hidden layer 120], “a neural network that includes a first hidden layer … a hidden node belonging to the first hidden layer”, “apparatus that … extends the neural network by adding a new node”); 
a second hidden layer, subsequent to the first hidden layer (see, e.g., paragraphs 80, 90 and 148, “a neural network that includes a first hidden layer, a second hidden layer”, “the neural network may include a first hidden layer, a second hidden layer”, “may also include a plurality of hidden layers. For example, … first hidden layers, a central hidden layer, second hidden layers” [i.e., a second hidden layer subsequent to the first hidden layer]), comprising a plurality of old second hidden layer nodes and at least one new second hidden layer node (see, e.g., paragraphs 32, 39, 80 and 82, “extending involves selecting a node of a hidden layer [i.e., an existing, old hidden layer node], adding a new node in the hidden layer including the selected node”, “add a new node in a layer that includes the selected node” [i.e., a new hidden layer node], “a hidden node belonging to the first hidden layer may be connected to hidden nodes belonging to the second hidden layer.” [i.e., existing hidden nodes belonging to the second hidden layer/old second hidden layer nodes], “the apparatus that trains the neural network also extends the neural network by adding a new node and reduces a dimension of the neural network by adding an additional hidden layer” [i.e., at least one new additional/second hidden layer node]); and
an output layer comprising a plurality of output layer nodes (see, e.g., paragraphs 30 and 77, “a plurality of nodes corresponding to the input dimension in the output layer”, “nodes included in the output layer 130 may be referred to as output nodes” [i.e., an output layer 130 comprising output layer nodes]),
wherein the at least one new first hidden layer node is connected to the at least one new second hidden layer node (see, e.g., paragraphs 34, 80-81 and 90-91, “The adding may involve connecting the new node to nodes included in a layer , …
wherein each of the plurality of old first hidden layer nodes is connected to the at least one new second hidden layer node (see, e.g., paragraphs 78 and 80-81, “the hidden nodes included in the hidden layer 120 may be connected to each other through edges”, “a hidden node belonging to the first hidden layer may be connected to hidden nodes belonging to the second hidden layer”, “hidden nodes belonging to different hidden layers may be recurrently connected to each other.” [i.e., each of the existing/old first hidden layer’s nodes is connected to the new second hidden layer node]), and
wherein each of the plurality of input layer nodes is connected to the at least one new first hidden layer node (see, e.g., paragraphs 30 and 76-78, “a plurality of nodes corresponding to the input dimension in the input layer”, “hidden layer 120 is 
Although Choi substantially discloses the claimed invention, Choi is not relied on for explicitly disclosing an artificial neural network trained … to perform … a new task.
In the same field, analogous art Yoon teaches an artificial neural network trained … to perform … a new task (see, e.g., pages 1 and 4 “fine-tune the network to new tasks by continuing to train the network with new training data … the new task is largely different from the older ones”, “perform selective retraining of the model, by retraining only the weights that are affected by the new task”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Yoon to provide a deep network architecture, a Dynamically Expandable Network (DEN) for lifelong learning that can dynamically decide its network capacity (i.e., number of nodes) as it trains on a sequence of tasks (i.e., old and new tasks) (See, e.g., Yoon, Abstract, page 1). Doing so would have allowed Choi to efficiently perform online training of a neural network (i.e., an artificial neural network) by performing selective retraining, and to dynamically expand network capacity upon arrival of each task (i.e., 
Although Choi in view of Yoon substantially teaches the claimed invention, Choi in view of Yoon is not relied on to teach wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer.
In particular, while Choi discloses that “The adding may involve connecting the new node to nodes included in a layer preceding the hidden layer including the selected node” [i.e., selectively connecting new nodes], a “neural network that includes a first hidden layer, a second hidden layer, and a third hidden layer”, “In operation 220, a new node is generated. The new node may be generated in a layer to which the node selected in operation 210” [i.e., the new first hidden layer node of the first hidden layer] and “the new node may be connected to nodes included in the first hidden layer and nodes included in the third hidden layer [i.e., selectively not connecting the first additional/new node of the hidden layer to existing/old nodes in the second hidden layer] (see, e.g., paragraphs 34, 80 and 90-91), Choi is not relied on to explicitly disclose wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer.
In the same field, analogous art Martin teaches wherein the at least one new first hidden layer node of the first hidden layer is not connected to the plurality of old second hidden layer nodes of the second hidden layer (see, e.g., FIG. 2.4 depicting a neural network where nodes of hidden layer #1 are not connected to all of 


Regarding claim 15, as discussed above, Choi in view of Yoon and Martin teaches the artificial neural network of claim 14.
Choi further discloses wherein the output layer further comprises a plurality of new output layer nodes (see, e.g., paragraphs 29-30, 82, 88 and 90, “neural network including … an output layer”, “a plurality of nodes … in the output layer”, “extends the neural network by adding a new node”, “generating a new node, operation 230 of connecting the new node to the neural network”, “a new node is generated. The new node may be generated in a layer to which the node selected” [i.e., generating/adding new output layer nodes]).


Choi further discloses wherein the second hidden layer is a last hidden layer adjacent to the output layer (see, e.g., paragraphs 76 and 80, “hidden layer 120 is positioned between the input layer 110 and the output layer 130”, “a neural network that includes a first hidden layer, a second hidden layer” [i.e., second hidden layer is a last hidden layer adjacent to the output layer]), and wherein the at least one new second layer hidden node is connected only to the plurality of new output layer nodes (see, e.g., paragraphs 77-78, 91 and 93, “nodes included in the output layer 130 may be referred to as output nodes”, “hidden nodes included in the hidden layer 120 and the output nodes included in the output layer 130 may be connected to each other”, “[t]he new node may be connected to … nodes included in a subsequent layer”, “edges that connect the new node to the nodes included in the subsequent layer” [i.e., the new/additional nodes in second hidden layer adjacent to the subsequent/output layer are connected only to the new output layer nodes]).

Regarding claim 17, as discussed above, Choi in view of Yoon and Martin teaches the artificial neural network of claim 16.
Choi further discloses wherein each of the plurality of old second hidden layer nodes is connected to each of the plurality of output layer nodes and each of the plurality of new output layer nodes (see, e.g., paragraphs 78 and 80, “hidden nodes included in the hidden layer 120 and the output nodes included in the output 

Regarding claim 18, as discussed above, Choi in view of Yoon and Martin teaches the artificial neural network of claim 14.
Choi further discloses wherein the second hidden layer is a last hidden layer adjacent to the output layer (see, e.g., paragraphs 76 and 80, “hidden layer 120 is positioned between the input layer 110 and the output layer 130”, “a neural network that includes a first hidden layer, a second hidden layer” [i.e., second hidden layer is a last hidden layer adjacent to the output layer]), and wherein the at least one new second layer hidden node is connected to each of the plurality of the output layer nodes (see, e.g., paragraphs 77-78, 91 and 93, “nodes included in the output layer 130 may be referred to as output nodes”, “hidden nodes included in the hidden layer 120 and the output nodes included in the output layer 130 may be connected to each other”, “[t]he new node may be connected to … nodes included in a subsequent layer”, “edges that connect the new node to the nodes included in the subsequent layer” [i.e., the new/additional node in second hidden layer adjacent to the subsequent/output layer is connected to the output layer nodes]).

Regarding claim 19, as discussed above, Choi in view of Yoon and Martin teaches the artificial neural network of claim 14.
Choi further discloses wherein each of the plurality of input layer nodes is connected to each of the plurality of old first hidden layer nodes (see, e.g., 

Regarding claim 20, as discussed above, Choi in view of Yoon and Martin teaches the artificial neural network of claim 14.
Choi further discloses wherein each of the plurality of old first hidden layer nodes is connected to each of the plurality of old second hidden layer nodes (see, e.g., paragraphs 34 and 80, “The adding may involve connecting the new node to nodes included in a layer preceding the hidden layer including the selected node, and connecting the new node to nodes included in layer preceding the hidden layer including the selected node”, “a neural network that includes a first hidden layer, a second hidden layer … an output of a hidden node belonging to the first hidden layer may be connected to hidden nodes belonging to the second hidden layer” [i.e., existing, old nodes in the second hidden layer are connected to existing, old nodes belonging to the first hidden layer]).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125